Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”). 
    PNG
    media_image1.png
    464
    646
    media_image1.png
    Greyscale

In regard to claim 1 and 18, Skaaksrud is silent but Schuck teaches “…1. A breakaway alert system comprising:
a towed vehicle portable brake activation system configured to be mounted in an interior driver's area of a towed vehicle and configured to be attached to a brake pedal of the interior driver's area of the towed vehicle, the portable brake activation system having an actuator to press against the towed vehicle brake pedal to activate the towed vehicle braking system when the towed vehicle is being towed by a tow vehicle; (see element 903 in FIG. 7 where the device includes a cylinder 902 that is placed on the floor of the towed vehicle and that moves the brake pedal 800 from a first position to a braking position; see abstract and col. 2, line 15-66) ;
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of SCHUCK before the effective filing date of the disclosure since SCHUCK teaches that a portable device can be fitted into a towed vehicle to assist with towing the vehicle and can be easily installed and easily removed multiple times a day. Using a stable anchor point a brake actuation device can be provided via a portable device moving an actuator element 902 to contact a brake pedal. This can automatically actuate the brakes of the towed vehicle.  The can reduced undue stress on the towing vehicle and can provide less stress during a towing.  See Schuck at col. 1, lines 20-55. 

    PNG
    media_image2.png
    501
    624
    media_image2.png
    Greyscale

Skaaksrud discloses “a wired breakaway detector having a breakaway cable socket and configured to be attached to a surface of the towed vehicle outside of the interior driver's area, (see paragraph 1175 where the network device includes a ID or master node and performs a remote monitoring between a towed first and a second vehicle like a tractor trailer and the wireless node detects when the trailer is detected as being disconnected from the tractor or vessel and reports this status) the breakaway detector having a detector to detect when a breakaway cable is in the breakaway cable socket and to generate an electric breakaway detection signal when the breakaway cable is not in the breakaway cable socket and having an electrical cable to indicate the electric breakaway detection signal, wherein the breakaway cable is configured to be attached to the tow vehicle at an end opposite the breakaway cable socket; and(see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82)
a wireless interface configured to be attached to the towed vehicle outside of the interior driver's area, configured to be coupled to the electrical cable to receive the electric breakaway detection signal from the breakaway detector and having a wireless transceiver to transmit a wireless breakaway alert signal in response to receiving the electric breakaway detection signal, (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82 and 2 where the signal is wireless)
the portable brake activation system having a wireless transceiver configured to receive the wireless breakaway alert signal from the wireless interface (see paragraph 1179 where the coupler can provide a signal to a node via a wireless signal and see paragraph 138 where the device includes an antenna) 
Skaaksrud is silent but Decker teaches “…in the interior driver's area of the towed vehicle and to activate the towed vehicle braking system through the attached brake pedal in response to the wireless breakaway alert signal. (see claims 1-16)”
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Decker before the effective filing date of the disclosure since Decker teaches that a portable brief case shaped device can be fitted into a towed vehicle to assist with towing the vehicle and can be easily installed and easily removed on the floor. This can automatically actuate the brakes of the towed vehicle to reduce a stopping distance of the towed vehicle.  The can provide improved safety during a towing operation.  See Decker at col. 1, lines 10-54. 
Claims 2-3 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”) and in view of United States Patent Application Pub. No.: US20170075701A1 to Ricci that was filed in 2014.
Skaaksrud is silent but Decker teaches 2. The system of Claim 1, wherein the towed vehicle has an engine compartment and a firewall between the engine compartment and the interior driver's area, (see FIG. 10 and firewall 72)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Decker before the effective filing date of the disclosure since Decker teaches that a portable brief case shaped device can be fitted into a towed vehicle to assist with towing the vehicle and can be easily installed and easily removed on the floor. This can automatically actuate the brakes of the towed vehicle to reduce a stopping distance of the towed vehicle.  The can provide improved safety during a towing operation.  See Decker at col. 1, lines 10-54. 

Ricci teaches “…wherein the wireless interface is configured to be attached in the engine compartment  (see paragraph 226-233, 249 and 338-339 where the wireless zones can include the engine compartment) 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of RICCI before the effective filing date of the disclosure since RICCI teaches that a wireless interface zone can be placed anywhere desired in the vehicle  for providing sensing operations and sharing data.  This can include the engine compartment or the passenger compartment as desired. 

 Skaaksrud is silent but Decker teaches  and wherein the wireless interface transmits the wireless breakaway alert signal through the firewall to the driver's area of the towed vehicle. (see FIG. 10 and firewall 72) (see claims 1-16)”
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Decker before the effective filing date of the disclosure since Decker teaches that a portable brief case shaped device can be fitted into a towed vehicle to assist with towing the vehicle and can be easily installed and easily removed on the floor. This can automatically actuate the brakes of the towed vehicle to reduce a stopping distance of the towed vehicle.  The can provide improved safety during a towing operation.  See Decker at col. 1, lines 10-54. 


Skaaksrud discloses “3. The system of Claim 2, wherein the wired breakaway detector is configured to be attached near a tow bar attached to the towed vehicle and wherein the wireless interface is configured to be attached near the firewall in the engine compartment. (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82 and 2 where the signal is wireless)
Claims 4-5 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”).
 
Skaaksrud discloses “4, The system of Claim 1, wherein the wired breakaway detector comprises:
a switch attached to the breakaway cable socket to activate when the breakaway cable is removed from the breakaway cable socket; and
a switch connector coupled to the electrical cable, wherein the electrical cable comprises a pair of wires that are electrically connected or disconnected by the switch when the switch is activated to transmit the switch activation to the wireless interface as the electric breakaway detection signal. ”. (see FIG. 54 where the trailer has a first cable and the vehicle has a second cable 5430 and 5425 and the wireless signal is provided when they are connected via prongs 5415 via a node 5411 or indicates that they are separated when the prongs 5415 are separated via a node 5410)
Skaaksrud discloses “5. The system of Claim 4, wherein the wireless interface detects whether wires of the pair of wires are electrically connected or disconnected and generates the breakaway alert signal in response to the detected condition of the pair of wires. ”. (See FIG. 54 where the trailer has a first cable and the vehicle has a second cable 5430 and 5425 and the wireless signal is provided when they are connected via prongs 5415 via a node 5411 or indicates that they are separated when the prongs 5415 are separated via a node 5410);
Claim 6 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”) and in view of NPL, Sun, X., Secure Vehicular Communications Based on Group Signature and ID-Based Signature Scheme, 2007 IEEE International Conference on Communications, Date of Conference: 24-28 June 2007, ISBN: 1-4244-0353-7, DOI: 10.1109/ICC.2007.258 (https://ieeexplore.ieee.org/abstract/document/4288929) (pub. 13 August 2007) (hereinafter “Sun”) and in view of Swedish Patent Pub. No.: SE 8007691 to Johnsson that published in 1982.

Skaaksrud discloses “ “6. The system of Claim 1, wherein the wireless breakaway alert signal is transmitted to ” (See FIG. 54 where the trailer has a first cable and the vehicle has a second cable 5430 and 5425 and the wireless signal is provided when they are connected via prongs 5415 via a node 5411 or indicates that they are separated when the prongs 5415 are separated via a node 5410); 
Skaaksrud is silent but Johnsson teaches “ a braking system ” (see abstract where the trailer is separated and this causes an automatic braking of the tractor and trailer).  
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Johnsson at the time of the effective filing date of the disclosure since Johnsson teaches that in an emergency when a trailer is going to be separated from the tractor an emergency braking system can receive a signal to activate an automatic braking. This can prevent the trailer from continuing movement to damage people and property and to preserve the trailer.   It would have been a simple substitution of one known element for another to obtain predictable results to substitute the current signal and wireless signal of the primary reference as a simple substitution of known elements according to their purposes to obtain predictable results.  See MPEP sec. 2143.  

Skaaksrud is silent but Sun teaches “using a peer-to-peer wireless transmission. ”.  (see section IV where the wireless vehicle signals can be transmitted via a wireless peer to peer wireless communication; see section 1 where the wireless peer to peer signal can be provided to braking).
Claim above recites an intended use in an apparatus claim which forms no limitations to the present invention.  See MPEP sec. 2144.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material.” The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of SUN at the time of the effective filing date of the disclosure since SUN teaches that two vehicles can communicate via a wireless peer to peer communication and that form an ad hoc network.  This can ensure security and also a tracing mechanism to ensure that a first vehicle can understand an identity of the second vehicle when communicating.  This ensures reliability as a hacker cannot provide the braking messages.   It would have been a simple substitution of one known element for another to obtain predictable results to substitute the Wi-Fi signal of the primary reference with a peer to peer communication as a simple substitution of known elements according to their purposes to obtain predictable results.  See MPEP sec. 2143.  
Claims 7-8 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”) and in view of U.S. Patent Application Pub. No.: US 2016/0137204 A1 to Morselli that was field in 2013.  

Skaaksrud is silent but Morselli teaches “7. The system of Claim 1, wherein the portable braking system comprises: …(see element 38 where the vehicle has a trailer braking section 38 and controller 36)
an arm attached to a brake pedal of the towed vehicle; (see claim 1 where the trailer has a trailer brake 28a-28d to brake the trailer 23 at the same time of the tractor 11)

    PNG
    media_image3.png
    493
    571
    media_image3.png
    Greyscale
an arm drive system including a piston within a cylinder attached to the arm to press the arm against the brake pedal; and (see brakes 28a to 28d in FIG. 2 that are actuated by a controller 37 and by hydraulic pressure)
an air compressor to drive air into the cylinder in response to receiving the wireless breakaway alert signal. (see paragraph 19-33 and 57-65 where in a jack knife situation where the trailer keeps moving and sliding along an axis and will separate from the tractor the tractor controller actuates the braking of the trailer to stop the trailer from jack knifing; see paragraph 76-90);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is very disfavored and will cause a breakaway jackknife and separation and the tractor trailer to move off the road into the curved area of the road via the arrow.  Before this happens, a trailer brake can be actuated 28a-28d. Also an alarm can be provided to the driver. See paragraph 1-10.  Thus, a stopping of the throttle of the truck and also actuating a braking associated with the trailer.    See claims 1-19 and paragraph 1-10 and 87-90 of Morselli.

Skaaksrud is silent but Morselli teaches “8. The system of Claim 7, wherein the portable brake activation system is configured to transmit the breakaway alert signal to a wireless tablet, the wireless tablet being portable for use near a driver of the tow vehicle. .  (See paragraph 46-48; 76-90);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is very disfavored and will cause a breakaway jackknife and separation and the tractor trailer to move off the road into the curved area of the road via the arrow.  Before this happens, a trailer brake can be actuated 28a-28d. Also an alarm can be provided to the driver. See paragraph 1-10.  Thus, a stopping of the throttle of the truck and also actuating a braking associated with the trailer.    See claims 1-19 and paragraph 1-10 and 87-90 of Morselli.
Claims 9 and 11 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”).  

Skaaksrud discloses “9. The system of Claim 1, further comprising a user terminal having a wireless transceiver to receive the breakaway alert signal and to generate an alert to a driver of the tow vehicle. ”. (See paragraph 90). 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is very disfavored and will cause a breakaway jackknife and separation and the tractor trailer to move off the road into the curved area of the road via the arrow.  Before this happens, a trailer brake can be actuated 28a-28d. Also an alarm can be provided to the driver. See paragraph 1-10.  Thus, a stopping of the throttle of the truck and also actuating a braking associated with the trailer.    See claims 1-19 and paragraph 1-10 and 87-90 of Morselli.
Claim 10 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”) and in view of Morselli.  

Skaaksrud discloses “10. The system of Claim 9, further comprising a wireless hub configured to be mounted in the tow vehicle, the wireless hub having a wireless transceiver to receive the breakaway alert signal …” (see paragraph 689 where a user device having an RF transceiver 200 can act as a master node; see paragraph 229 where a master node 110a of FIG. 54 can include a display interface 405 to indicate the sensor outputs and the node data)
Skaaksrud is silent but Morselli teaches “and to transmit the breakaway alert signal to the wireless tablet. ”. (See paragraph 90).
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is very disfavored and will cause a breakaway jackknife and separation and the tractor trailer to move off the road into the curved area of the road via the arrow.  Before this happens, a trailer brake can be actuated 28a-28d. Also an alarm can be provided to the driver. See paragraph 1-10.  Thus, a stopping of the throttle of the truck and also actuating a braking associated with the trailer.    See claims 1-19 and paragraph 1-10 and 87-90 of Morselli.

Skaaksrud discloses “11. The system of Claim 9, wherein the wireless tablet is further to show a status to the tow vehicle driver (see paragraph 229 where a master node 110a of FIG. 54 can include a display interface 405 to indicate the sensor outputs and the node data)  when the wired breakaway detector detects that a breakaway cable is coupled to the wired breakaway detector. (See paragraph 1148-1154 and 1174-1184 where an alert can be provided when a magnetic switch indicates that one or more magnetic fields have changed and the trailer is separated from the tractor or connected to the tractor in FIG. 54 via elements 5420 and 5410;  and the ID node 120a can provide a signal to the master node 110a to the internet 105 and to the server 100; see FIG. 54 where when the vehicle 5405 is separated from the trailer 5400 the male and the female connectors 5410 and 5420 separate and the ID node 5411 can provide a wireless signal to the master node 110a and to the server 1000 indicating that they 5405 and 5400 have been separated );

 
Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”). 
    PNG
    media_image1.png
    464
    646
    media_image1.png
    Greyscale


Skaaksrud is silent but Schuck teaches “…12. A method comprising:
detecting that a breakaway cable attached to a tow vehicle is coupled to a breakaway cable socket of a wired breakaway detector attached to a surface outside of an interior driver's area of the towed vehicle; (see element 903 in FIG. 7 where the device includes a cylinder 902 that is placed on the floor of the towed vehicle and that moves the brake pedal 800 from a first position to a braking position; see abstract and col. 2, line 15-66) ;
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of SCHUCK before the effective filing date of the disclosure since SCHUCK teaches that a portable device can be fitted into a towed vehicle to assist with towing the vehicle and can be easily installed and easily removed multiple times a day. Using a stable anchor point a brake actuation device can be provided via a portable device moving an actuator element 902 to contact a brake pedal. This can automatically actuate the brakes of the towed vehicle.  The can reduced undue stress on the towing vehicle and can provide less stress during a towing.  See Schuck at col. 1, lines 20-55. 

Skaaksrud discloses “sending a wired safe signal from the wired breakaway detector to a wireless interface in response to the coupling of the breakaway cable to the breakaway cable socket, the wireless interface being attached to a surface outside of an interior driver's area of the towed vehicle; , (see paragraph 1175 where the network device includes a ID or master node and performs a remote monitoring between a towed first and a second vehicle like a tractor trailer and the wireless node detects when the trailer is detected as being disconnected from the tractor or vessel and reports this status) see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82)
wirelessly transmitting a wireless safe signal from a transceiver of the wireless interface through the towed vehicle to a portable brake activation system in the driver's interior area of the towed vehicle in response to receiving the wired safe signal; (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82 and 2 where the signal is wireless)
detecting that the breakaway cable is not coupled to the breakaway cable socket of the wired breakaway detector; (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82 and 2 where the signal is wireless)
sending a wired breakaway detection signal to the wireless interface in response to the breakaway cable not being coupled to the socket; (see paragraph 1179 where the coupler can provide a signal to a node via a wireless signal and see paragraph 138 where the device includes an antenna)
wirelessly transmitting a wireless breakaway alert signal from the transceiver of the wireless interface through the towed vehicle to the portable brake activation system in the driver's interior area of the towed vehicle in response to receiving the wired breakaway detection signal; and (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82 and 2 where the signal is wireless)
Skaaksrud is silent but Decker teaches receiving the breakaway alert signal at a wireless transceiver of the portable brake activation system and applying brakes of the towed vehicle by the portable brake activation system in response thereto. (see claims 1-16)”
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Decker before the effective filing date of the disclosure since Decker teaches that a portable brief case shaped device can be fitted into a towed vehicle to assist with towing the vehicle and can be easily installed and easily removed on the floor. This can automatically actuate the brakes of the towed vehicle to reduce a stopping distance of the towed vehicle.  The can provide improved safety during a towing operation.  See Decker at col. 1, lines 10-54. 
Claim 13 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”).  

The primary reference is silent but Schuck teaches “13. The method of Claim 12, wherein applying brakes comprises pressing a brake pedal of the towed vehicle through an arm attached to the brake pedal and the brake controller. .” (see element 903 and cylinder 902 and to push brake 906; see abstract and claim 1-15)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Decker before the effective filing date of the disclosure since Decker teaches that a portable brief case shaped device can be fitted into a towed vehicle to assist with towing the vehicle and can be easily installed and easily removed on the floor. This can automatically actuate the brakes of the towed vehicle to reduce a stopping distance of the towed vehicle.  The can provide improved safety during a towing operation.  See Decker at col. 1, lines 10-54. 

Claims 14 and 15 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”) and in view of Morselli.  

Skaaksrud is silent but Morselli teaches “14. The method of Claim 12, further comprising generating an audible alert signal at the brake controller in response to receiving the breakaway alert signal. . (See paragraph 46-48; 76-90);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is very disfavored and will cause a breakaway jackknife and separation and the tractor trailer to move off the road into the curved area of the road via the arrow.  Before this happens, a trailer brake can be actuated 28a-28d. Also an alarm can be provided to the driver. See paragraph 1-10.  Thus, a stopping of the throttle of the truck and also actuating a braking associated with the trailer.    See claims 1-19 and paragraph 1-10 and 87-90 of Morselli.

Skaaksrud discloses a wireless breakaway signal in FIG. 54 but is silent but Morselli teaches “15. The method of Claim 12, further comprising receiving the breakaway alert signal at a user display in the tow vehicle and generating an alert to a driver of the tow vehicle at the user display in response to receiving the breakaway alert signal. (See paragraph 46-48; 76-90);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is very disfavored and will cause a breakaway jackknife and separation and the tractor trailer to move off the road into the curved area of the road via the arrow.  Before this happens, a trailer brake can be actuated 28a-28d. Also an alarm can be provided to the driver. See paragraph 1-10.  Thus, a stopping of the throttle of the truck and also actuating a braking associated with the trailer.    See claims 1-19 and paragraph 1-10 and 87-90 of Morselli.
Claim 16 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”) and Morselli.  

Skaaksrud is silent but Morselli teaches “16. The method of Claim 15, wherein receiving the breakaway alert signal at a user display comprises receiving the breakaway alert signal … in the tow vehicle. (See paragraph 46-48; 76-90);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is very disfavored and will cause a breakaway jackknife and separation and the tractor trailer to move off the road into the curved area of the road via the arrow.  Before this happens, a trailer brake can be actuated 28a-28d. Also an alarm can be provided to the driver. See paragraph 1-10.  Thus, a stopping of the throttle of the truck and also actuating a braking associated with the trailer.    See claims 1-19 and paragraph 1-10 and 87-90 of Morselli.
Skaaksrud discloses “through a wireless hub” (see element 110a)

Claim 17 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”).  
 
Skaaksrud discloses “17. The method of Claim 12, further comprising receiving the safe signal at a user display (see paragraph 229 where a master node 110a of FIG. 54 can include a display interface 405 to indicate the sensor outputs and the node data)and generating a safe indication on the display in response to receiving the safe signal. . (See paragraph 1148-1154 and 1174-1184 where an alert can be provided when a magnetic switch indicates that one or more magnetic fields have changed and the trailer is separated from the tractor;  and the ID node 120a can provide a signal to the master node 110a to the internet 105 and to the server 100; see FIG. 54 where when the vehicle 5405 is separated from the trailer 5400 the male and the female connectors 5410 and 5420 separate and the ID node 5411 can provide a wireless signal to the master node 110a and to the server 1000 indicating that they 5405 and 5400 have been separated or alternatively remain connected ) 
Claim 19 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”) and in view of Morselli.  

Skaaksrud is silent but Morselli teaches “19. The apparatus of Claim 18, further comprising means receiving the wireless breakaway alert signal in the tow vehicle (See claim 1 where the trailer has a trailer brake 28a-28d to brake the trailer 23 at the same time of the tractor 11) (See brakes 28a to 28d in FIG. 2 that are actuated by a controller 37 and by hydraulic pressure) (See paragraph 19-33 and 57-65 where in a jack knife situation where the trailer keeps moving and sliding along an axis and will separate from the tractor the tractor controller actuates the braking of the trailer to stop the trailer from jack knifing; see paragraph 76-90) and and generating an alert to a driver of the tow vehicle in response to receiving the breakaway alert signal. . (See paragraph 46-48; 76-90);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of Morselli at the time of the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is very disfavored and will cause a breakaway jackknife and separation and the tractor trailer to move off the road into the curved area of the road via the arrow.  Before this happens, a trailer brake can be actuated 28a-28d. Also an alarm can be provided to the driver. See paragraph 1-10.  Thus, a stopping of the throttle of the truck and also actuating a braking associated with the trailer.    See claims 1-19 and paragraph 1-10 and 87-90 of Morselli.

Claim 20 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent No.: 9,399,448B1 to Schuck that was filed in 2015 (hereinafter “Schuck”) and in view of U.S. Patent No.: US 8662262 B2 to Decker that published in 2014 (hereinafter “Decker”) in view of Sun.  
Skaaksrud is silent but Sun teaches “20. The apparatus of Claim 18, wherein the means for wirelessly transmitting comprises means for establishing a wireless peer-to-peer connection with the means for receiving. ”. (See section IV where the wireless vehicle signals can be transmitted via a wireless peer to peer wireless communication; see section 1 where the wireless peer to peer signal can be provided to braking).
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Skaaksrud with the teachings of SUN at the time of the effective filing date of the disclosure since SUN teaches that two vehicles can communicate via a wireless peer to peer communication and that form an ad hoc network.  This can ensure security and also a tracing mechanism to ensure that a first vehicle can understand an identity of the second vehicle when communicating.  This ensures reliability as a hacker cannot provide the braking messages.   It would have been a simple substitution of one known element for another to obtain predictable results to substitute the Wi-Fi signal of the primary reference with a peer to peer communication as a simple substitution of known elements according to their purposes to obtain predictable results.  See MPEP sec. 2143.  
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,994,711 to Danko et al. as the claims at issue are not identical, and they are not patentably distinct from each other because the instant claims are an obvious variant of the parent’s claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668